437 F.2d 454
76 L.R.R.M. (BNA) 2686, 65 Lab.Cas.  P 11,562
Marijane GRUBB, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, and ColumbusTypographical Union No. 5, Affiliated WithInternational Typographical Union,AFL-CIO, Intervenor.
No. 20500.
United States Court of Appeals, Sixth Circuit.
March 3, 1971.

Warren H. Morse, Columbus, Ohio, Wright, Harlor, Morris, Arnold & Glander, by Henney & Shaefer and Willis E. Wolfe, Jr., Columbus, Ohio, on the brief, for petitioner.
Nancy M. Sherman, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Michael F. Rosenblum, Attys., N.L.R.B., Washington, D.C., on the brief, for respondent.
George B. Driesen, Washington, D.C., Gerhard P. Van Arkel, Ronald Rosenberg, Washington, D.C., David Clayman, Columbus, Ohio, on the brief, for intervenor.
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This case is before the court on a petition to review the order of the National Labor Relations Board dismissing a complaint against the intervenor Union.  For a statement of facts and issues reference is made to the decision and order of the Board, reported at 177 NLRB No. 58.  The Board, in disagreement with the Trial Examiner, held that the conduct of the Union with respect to petitioner did not violate 8(b)(1)(A) or (2) of the Act.


2
Upon consideration, the court concludes that the decision of the Board, for the reasons stated in its majority opinion, is correct.


3
It is ordered that the order of the Board be and hereby is affirmed.